
	
		II
		112th CONGRESS
		2d Session
		S. 3052
		IN THE SENATE OF THE UNITED STATES
		
			May 9, 2012
			Mr. Brown of Ohio
			 introduced the following bill; which was read twice and referred to the
			 Committee on Veterans'
			 Affairs
		
		A BILL
		To amend title 38, United States Code, to require the
		  Secretary of Veterans Affairs to provide veterans, when such veterans
		  electronically file claims for benefits under laws administered by the
		  Secretary, with notice that relevant services may be available to the veterans
		  from veterans service organizations, and for other purposes.
	
	
		1.Provision by Secretary of
			 Veterans Affairs of notice to veterans electronically filing claims of
			 availability of services from veterans service organizations
			(a)In
			 generalSubchapter I of chapter 51 of title 38, United States
			 Code, is amended by inserting after section 5103A the following new
			 section:
				
					5103B.Notice to
				claimants filing claims electronically of availability of services from
				veterans service organizations
						(a)In
				general(1)To the degree
				practicable, the Secretary shall, during and as part of any electronic filing
				process established by the Secretary for the filing of applications by
				claimants for benefits under laws administered by the Secretary—
								(A)notify each claimant or the claimant's
				representative, if any, who is filing an application for a benefit under a law
				administered by the Secretary using such electronic filing process, that
				services may be available to the claimant from veterans service organizations
				with respect to the claimant's application or the benefit for which the
				claimant is applying; and
								(B)provide such claimant or claimant's
				representative with a list of veterans service organizations that provide such
				services.
								(2)When providing a list of veterans
				service organizations to a claimant or claimant's representative under
				paragraph (1), the Secretary shall include contact information for each
				veterans service organization and, whenever applicable, the Uniform Resource
				Locator (URL) for the Internet website of each organization.
							(b)CollaborationTo
				the degree practicable, the Secretary shall collaborate with veterans service
				organizations in carrying out this section.
						(c)Veterans
				service organization definedIn this section, the term
				veterans service organization means any organization recognized by
				the Secretary for the representation of veterans under section 5902 of this
				title.
						.
			(b)Clerical
			 amendmentThe table of sections at the beginning of chapter 51 of
			 such title is amended by inserting after the item relating to section 5103A the
			 following new item:
				
					
						5103B. Notice to claimants
				filing claims electronically of availability of services from veterans service
				organizations.
					
					.
			
